DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 August 2021 has been entered. Claims 1 and 3-15 remain pending in this application.  Claims 1, 3-7, and 9-10 have been amended and claim 2 has been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 20 August 2021. 

Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant has argued that Kazama does not teach a cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter, the cylindrical part housing at least a portion of the spring member as claimed.  In particular, Applicant argues that Fig. 8 of Kazama does teaches the inner diameter of the inner circumferences of the cylindrical part illustrated in Fig. 8 of Kazama is not uniform, but that the diameter of a portion corresponding to the needle head part 3c is smaller than any other portion.  Applicant argues that Kazama holds the spring member by decreasing the diameter of the portion 
Regarding the cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter, the Examiner notes that Kazama’s shielding tube 3f was relied upon to teach this limitation.  The shielding tube 3f does not include the needle head part 3c that is of smaller diameter.  Shielding tube 3f is shown of uniform diameter.  Regarding argument that there is no need to increase the diameter of the outer circumference of the spring because the needle head part 3c is used to hold the spring member, the Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Regarding dependent claims, Applicant has relied upon the arguments presented with respect to claim 1 as described above.  These arguments have been considered but are not persuasive for at least the reasons set forth above.
Regarding claim 15, the Examiner notes that in the Non-Final rejection mailed 27 May 2021, claim 8 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.   New claim 15 filed 20 August 2021 is a combination of the previous claim 1 and claim 8, but does not include the subject matter of intervening claim 7.  Certain limitations lack adequate antecedent basis in claim 15 and claim 15 is therefore rejected under 35 USC 112(b) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “the first cylindrical part” and “the second cylindrical part”.  There is insufficient antecedent basis for this limitation in the claim and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama US 2003/0137316 (Kazama) in view of Sasaki US 2003/0176113 (Sasaki).
Regarding claim 1, Kazama teaches (Fig. 8) a contact probe that is conductive and capable of expanding/contracting along an axial line direction (see Fig. 8 - micro-contactor probe 25 compressible along axial direction per para [0044]), the contact probe comprising:
a first contact member (see Fig. 8 – upper plunger 4) configured to contact one contact target (see Fig. 8 – upper plunger 4 contacts wiring plate 10);
a second contact member (see Fig. 8– lower plunger 3) configured to contact another contact target (see Fig. 8 – lower plunger 3 contacts target 12), and to house at least a portion of the first contact member (see Fig. 8 – lower plunger 3 includes shielding tube 3f that houses at least a portion of upper plunger 4); and
a spring member (see Figs. 8 – spring 2) configured to couple the first contact member and the second contact member in a manner capable of expansion/contraction with both end parts of the spring member (see Figs. 8 – spring 2 allows upper and lower plungers 4, 3 to expand and contract), wherein
the spring member is wound in a helical shape (see Fig. 8 – springs 2 is helically wound), 
a diameter of an inner circumference of an end part of the second contact member on a side housing the first contact member is equal to or larger than a maximum diameter of the first contact member (see Fig. 8 – diameter of shielding tube 3f is equal or larger than a diameter of upper plunger 4),
wherein
the first contact member (see Fig. 8 – upper plunger 4) comprises:
a first tip part configured to contact the one contact target (see Fig. 8 – upper plunger 4 includes needle tip part labeled as 4c in Fig. 7);
a first flange part provided at a base end of the first tip part (see Fig. 8 – upper plunger 4 includes flange labeled as 4b in Fig. 7); and
a boss part configured to couple with the spring member by fitting into the spring member (see Fig. 8 – upper plunger 4 includes boss part labeled as 4d in Fig. 7 which is fitted in spring 2), and
the second contact member (see Fig. 8 – lower plunger 3) comprises:
a second tip part configured to contact the other contact target (see Fig. 8 – lower plunger 3 includes needle tip part 3c),
a cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter (see Fig. 8 – shielding tube 3f), cylindrical part housing at least a portion of the spring member (see Fig. 8 – spring 2 housed in shielding tube 3f); and
a second flange part provided in an outer circumference of the cylindrical part (see Fig. 8 – flange 3b).
Kazama does not explicitly teach the spring has at least a diameter of an outer circumference in one of the end parts held by the second contact member is larger than diameters of other portions.
Sasaki teaches (Fig. 1) the spring has at least a diameter of an outer circumference in one of the end parts held by the second contact member is larger than diameters of other portions (see Fig. 1 – spring 26 has a greater diameter at the lower end 27 than in the middle part 28 or at the upper end 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring taught by Kazama to have at least a diameter of an outer circumference in one of the end parts held by the second contact member larger than diameters of other portions as taught by Sasaki in order to securely fit the spring with the larger second contact member as taught by Sasaki.  It is further noted that a changes in size and/or shape are considered within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Kazama teaches (Fig. 8) the contact probe according to claim 1, wherein a length of the spring member in a natural state thereof in the axial line direction is larger than a length of the cylindrical part in the axial line direction (see Fig. 4 – length of spring 2 is larger than length of shielding tube 3f).
Regarding claim 5, Kazama teaches (Fig. 8) the contact probe according to claim 1, further comprising a sleeve into which the first flange part is fit, an outer surface of the sleeve slidably contacting the cylindrical part (see Fig. 8 – upper and lower holder 6, 7 form sleeve in which the flange 4b of upper plunger 4 fits. Shielding tube 3f slides within this holder).
Regarding claim 6, Kazama teaches (Fig. 8) the contact probe according to claim 1, wherein
the spring member (see Fig. 8 – spring 2) comprises:
a rough wound part wound with a previously set gap, an inner circumference of the rough wound part contacting the first contact member (see Fig. 8 – spring 2 has a coarse wound spiral portion, as described in para [0086] which contacts the upper plunger 4.); and
a dense wound part extending from the rough wound part, an outer circumference of the dense part contacting the cylindrical part (see Fig. 8 – portion of spring 2 contacting the shielding tube 3f is the tightly wound portion of the spring 15a as shown in Fig. 7).
Kazama does not explicitly teach a diameter of the dense wound part is larger than a diameter of the rough wound part.
Sasaki teaches (Fig. 1) a diameter of the first wound part is larger than a diameter of the second wound part (see Fig. 1 – spring 26 has a greater diameter at the lower end 27 than in the middle part 287 or at the upper end 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimeter of the dense wound part as taught by Kazama to have a diameter larger than a diameter of the rough wound part as taught by Sasaki in order to securely fit the spring with the lower second contact member as taught by Sasaki.  It is further noted that a change in size is considered within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237
Regarding claim 7, Kazama teaches (Fig. 8) the contact probe according to claim 1, wherein the first contact member (see Fig. 8 – upper plunger 4) comprises:
a first tip part configured to contact the one contact target (see Fig. 8 – upper plunger 4 includes needle tip to contact lead conductor 11);
a first cylindrical part extending from the first tip part in a cylindrical shape (see Fig. 8 – cylindrical portion extending from tapered tip); and
a first flange part provided in an outer circumference of the first cylindrical part (see Fig. 8 – flange 4b as labeled in Fig. 7),
the second contact member (see Fig. 8 – lower plunger 3) comprises:
a second tip part configured to contact the other contact target (see Fig. 8 – lower plunger 3 includes needle tip to contact target 12),
a second cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter (see Fig. 8 – portion of plunger 3 extending from tapered tip); and
a second flange part provided in an outer circumference of the second cylindrical part (see Fig. 8 – flange 3b), and
the spring member is positioned in a hollow space formed with the first and the second cylindrical parts (see Fig. 8 – spring 2 in hollow space between cylindrical portions of plungers 3, 4 defined above).
Regarding claim 10, Kazama teaches (Fig. 8) a probe unit (see Fig. 8 – probe 25) comprising:
contact probes (see Fig. 8 – probe 25.  Also see Fig. 1 for array of probes), each of which is conductive, and capable of expanding/contracting along an axial line direction (see Fig. 8 - micro-contactor probe 25 compressible along axial direction per para [0044]), each of the contact probes comprising:
a first contact member (see Fig. 8 – upper plunger 4) configured to contact one contact target (see Fig. 8 – upper plunger 4 contacts wiring plate 10);
a second contact member (see Fig. 8– lower plunger 3) configured to contact another contact target (see Fig. 8 – lower plunger 3 contacts target 12), and to house at least a portion of the first contact member (see Fig. 8 – lower plunger 3 houses at least a portion of upper plunger 4); and
a spring member wound in a helical shape (see Figs. 8 – spring 2)  and configured to couple the first contact member and the second contact member in a manner capable of expansion/contraction with both end parts of the spring member (see Figs. 8 – spring 2 allow upper and lower plungers 4, 3 to expand and contract), 
a diameter of an inner circumference of an end part of the second contact member on a side housing the first contact member is equal to or larger than a maximum; diameter of the first contact member (see Fig. 8 – diameter of shielding tube 3f is equal or larger than a diameter of upper plunger 4); and
a probe holder including holder holes configured to hold the respective contact probes (see Fig. 8 – holders 6, 7 includes holes for probe),
wherein
the first contact member (see Fig. 8 – upper plunger 4) comprises:
a first tip part configured to contact the one contact target (see Fig. 8 – upper plunger 4 includes needle tip part labeled as 4c in Fig. 7);
a first flange part provided at a base end of the first tip part (see Fig. 8 – upper plunger 4 includes flange labeled as 4b in Fig. 7); and
a boss part configured to couple with the spring member by fitting into the spring member (see Fig. 8 – upper plunger 4 includes boss part labeled as 4d in Fig. 7 which is fitted in spring 2), and
the second contact member (see Fig. 8 – lower plunger 3) comprises:
a second tip part configured to contact the other contact target (see Fig. 8 – lower plunger 3 includes needle tip part 3c),
a cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter (see Fig. 8 – shielding tube 3f), cylindrical part housing at least a portion of the spring member (see Fig. 8 – spring 2 housed in shielding tube 3f); and
a second flange part provided in an outer circumference of the cylindrical part (see Fig. 8 – flange 3b).
Kazama does not explicitly teach the spring has at least a diameter of an outer circumference in one of the end parts held by the second contact member is larger than diameters of other portions.
Sasaki teaches (Fig. 1) the spring has at least a diameter of an outer circumference in one of the end parts held by the second contact member is larger than diameters of other portions (see Fig. 1 – spring 26 has a greater diameter at the lower end 27 than in the middle part 287 or at the upper end 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring taught by Kazama to have at least a diameter of an outer circumference in one of the end parts held by the second contact member larger than diameters of other portions as taught by Sasaki in order to securely fit the spring with the lower second contact member as taught by Sasaki.  It is further noted that a change in size is considered within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237
Regarding claim 12, Kazama teaches (Fig. 8) the probe unit according    to claim 10, wherein
the first contact member (see Fig. 8 – upper plunger 4) comprises a flange part having a maximum diameter of the first contact member (see Fig. 8 – flange 4b shown in Fig. 7), and
when the contact probe is held by the probe holder, the flange part is positioned outside the second contact member (see Fig. 8 – flange part of upper plunger 4 is outside the lower plunger 3 when the probe 25 is held by the holders 6, 7).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama US 2003/0137316 (Kazama) in view of Sasaki US 2003/0176113 (Sasaki) and in further view of Lee US 2004/0140821 (Lee).
Regarding claim 3, Kazama in view of Sasaki teaches the contact probe according to claim 1, but does not explicitly teach wherein a length of the spring member in a natural state thereof in the axial line direction is smaller than a length of the cylindrical part in the axial line direction. 
Lee teaches (Fig. 2) a length of the spring member in a natural state thereof in the axial line direction is smaller than a length of the cylindrical part in the axial line direction (see Fig. 2 – length of spring 220 is smaller than length of cylindrical housing 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the spring taught by Kazama in view of Sasaki to be smaller than the length of the cylindrical part as taught by Lee in order to provide additional stability to the spring by containing the whole spring within the housing.
 Regarding claim 11, Kazama teaches (Fig. 8) the probe unit according to claim 10, wherein
the first contact member comprises a flange part having a maximum diameter of the first contact member (see Fig. 8 – upper plunger 4 includes flange labeled as 4b in Fig. 7), and
when the contact probe is held by the probe holder (see Fig. 8 – holder 6, 7, hold probe 25).
Kazama in view of Sasaki does not teach at least a portion of the flange part is positioned inside the second contact member.
Lee teaches (Fig. 1) at least a portion of the flange part is positioned inside the second contact member (see Fig. 1 – projection 233 is within the housing 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange part taught by Kazama in view of Sasaki to be positioned inside the second contact member as taught by Lee to improve mechanical stability of the probe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazama US 2003/0137316 (Kazama) in view of Sasaki US 2003/0176113 (Sasaki) and in further view of Nagata et al. US 2011/0221464 (Nagata).
Regarding claim 9, Kazama in view of Sasaki teaches the contact probe according to claim 1, but does not explicitly teach wherein the end part of the first flange part on an opposite side of a side continuous to the first contact member has a tapered shape.
Nagata teaches (Fig. 5) end part of the first flange part on an opposite side of a side continuous to the first contact member has a tapered shape (see Fig. 5 – flange part 140 includes taper as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange taught by Kazama in view of Sasaki to have a tapered shape as taught by Nagata to eliminate sharp corners thus facilitating movement of the plunger within the housing.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazama US 2003/0137316 (Kazama) in view of Sasaki US 2003/0176113 (Sasaki) and in further view of Kazama US 2003/0016037 (Kazama ‘037).
Regarding claim 13, Kazama in view of Sasaki teaches probe unit according to claim 10, but does not teach wherein the probe holder is made of a single plate.
Kazama ‘037 teaches (Fig. 11) the probe holder is made of a single plate (see Fig. 11 and para [0058] – holder is single insulating plate member 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder taught by Kazama in view of Sasaki to be a single plate as taught by Kazama ‘037 in order to simplify construction of the holder as taught by Kazama ‘037 in para [0059].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kazama US 2003/0137316 (Kazama) in view of Sasaki US 2003/0176113 (Sasaki) in view of Kazama US 2003/0016037 (Kazama ‘037) and in further view of Nagata et al. US 2011/0221464 (Nagata).
Regarding claim 14, Kazama teaches (Fig. 8) the probe unit according to claim 13, wherein the second contact member (see Fig. 8 - lower plunger 3) comprises:
a tip part configured to contact the other contact target (see Fig. 8 – lower plunger 3 includes needle head part 3c);
a cylindrical part extending from the tip part and having a cylindrical shape with an inner circumference having a uniform diameter (see Fig. 8 – shielding tube 3f), and
a flange part provided in an outer circumference of the cylindrical part (see Fig. 8 – flange 3b).
Kazama in view of Sasaki in view of Kazama ‘037 does not teach a slit extending from the end part of the cylindrical part on an opposite side of the tip part is formed in the cylindrical part.
Nagata teaches (Fig. 16b) a slit extending from the end part of the cylindrical part on an opposite side of the tip part is formed in the cylindrical part (see Fig. 16B – slit extending from end of cylinder of opposite end as tip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Kazama in view of Sasaki in view of Kazama ‘037 to have a slit as taught by Nagata in order to utilize well known bending techniques to fabricate the cylindrical part as taught by Nagata (see para [0013]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record taken alone or in combination fails to teach the contact probe, wherein a diameter of the first dense wound part is smaller than a diameter of the second dense wound part, and a diameter of the rough wound part is smaller than the diameter of the first dense wound part, when considered in combination with all other elements of claim 8.  


Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 15, the prior art of record taken alone or in combination fails to teach the contact probe, wherein a diameter of the first dense wound part is smaller than a diameter of the second dense wound part, and a diameter of the rough wound part is smaller than the diameter of the first dense wound part, when considered in combination with all other elements of claim 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868